Title: General Orders, 30 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Monday Decr 30th 1782
                            Parole Armiens.
                            C.signs Brest, Claremont.
                        
                        
                            
                                For the day Tomorrow 
                                 
                                Col. Cortlandt Major Darby.
                            
                            
                                For duty tomorrow
                                
                                the 6th Massachusetts regiment.
                            
                        
                    